Citation Nr: 0713788	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  The veteran was a prisoner of war (POW) of the German 
government for twenty-one months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2005, the veteran withdrew his earlier 
June 2005 request for a hearing before a Veterans Law Judge 
sitting in Waco, Texas.  This case was previously remanded by 
the Board in October 2006.  

Pursuant to 38 U.S.C.A § 7107, the Board granted a motion to 
advance the veteran's case on the Board's docket. 


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
symptoms including: mild insomnia, anxiety, irritability, 
anger, depression, difficulty with memory, panic, mild worry, 
recurring thoughts of combat, flashbacks, decreased 
concentration and startle response.  These symptoms 
demonstrate occupational and social impairment, with no more 
than occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  In 2005, audiometric testing showed an average 35-decibel 
loss, with a speech recognition score of 100 percent, in the 
right ear (level I); and, for the left ear, an average 50-
decibel loss with a speech recognition score of 80 percent 
(level IV).  An exceptional pattern of hearing impairment was 
not indicated.

3.  From the October 2004 effective date of the grant of 
service connection to the present, the veteran's hypertension 
has been manifested primarily by diastolic pressure that is 
predominantly less than 100 and controlled by medication; 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2006). 

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.104, DC 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws, Regulations and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

Service connection was established for PTSD by a July 2002 
rating decision.  A 30 percent evaluation was assigned, 
effective July 16, 2001.  In 2004, the RO received the 
veteran's informal claim seeking an increased rating.  

The pertinent evidence of record consists of the veteran's 
January 2005 VA examination report.  On VA psychiatric 
examination in January 2005, the examiner noted the veteran 
was an 83 year old World War II veteran successfully married 
for 58 years and retired from selling insurance after 25 
years.  He remained in excellent physical health, which was 
attributed to good care from his spouse.  He enjoyed working 
about 10 hours a week as a minister but spent the rest of his 
time primarily with his spouse and away from others.  Until 
recently he had adapted quite well to his wartime trauma, but 
noticed that painful memories were starting to come back 
again after many years of ignoring them.  His spouse has 
noticed reduced frustration tolerance for criticism.  

The veteran reported daily anxiety, moderate irritability, 
mild worry, panic, restlessness, muscle tension, loss of 
concentration, frightening daydreams, insomnia, fear of loss 
of control, racing heartbeat and feeling sweaty.  He also 
reported chronic daily depression as evidenced by moderate 
frustration, loss of sex drive, mild insomnia, indecision and 
loss of motivation.  The examiner noted the duration of 
remissions reported by the veteran was years and changes in 
functional capacity were mild.  There was also mild 
impairment in the veteran's social relationships.  The 
veteran reported that he was very close to his spouse but 
often became frustrated and snapped at her for being too 
bossy.  Also, outside of going to church a few times a week 
he did not socialize with others.  He enjoyed his church work 
but was easily frustrated when asked a question he does not 
know the answer to.  There is no impairment in his daily 
living or leisure activities and no history of violent 
behavior. 

The veteran's speech was logical, linear, well modulated and 
not pressured.  Thought and content to speech were 
appropriate and well-connected to the topic of discussion.  
Eye contact was good and interaction with the examiner was 
open and forthright.  The veteran's behavior was appropriate 
to context.  There was no evidence suicidal or homicidal 
thinking, delusions, hallucinations, obsessions, compulsions 
or rituals.  The veteran was well oriented and his memory was 
good.  Attention and concentration was described as good to 
fair.  Personal hygiene was considered good.  Affect was 
restricted in reference to his trauma.  Panic symptoms were 
present in that he becomes upset when his wife corrects his 
driving.  

Neurovegetative symptoms of depression included disturbed 
sleep and loss of concentration.  Prominent anxiety symptoms 
including disturbed dreams, excessive worry and fears were 
mildly intrusive.  Impulse control, quality of sleep, insight 
and judgment were all considered good.  The effect on the 
veteran's motivation and mood was minimal.  Following, 
various psychological tests, the examiner noted the veteran 
lost the ability to interact appropriately with family and 
friends, or to find sustained enjoyment in group activities.  
He also lost the ability to sustain more than a few close 
relationships.  The clinical impression was chronic PTSD with 
a GAF score of 60.  

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9411 
(2006).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

After reviewing the pertinent evidence of record in 
conjunction with applicable law and regulations, the Board 
finds that the veteran's symptoms and manifestations are 
productive of no more than occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Although his symptoms have included 
depression, anger, irritability, insomnia, panic, intrusive 
thoughts, and nightmares, the veteran's subjectively reported 
symptoms and descriptions of his PTSD appear to be far worse 
than the objective clinical manifestations indicate, 
especially with respect to his degree of social adjustment.  

Few, if any, of the criteria for a 50 percent rating have 
been met.  Although the veteran's depression, anxiety and 
panic symptoms are well documented, they are adequately 
compensated by the current 30 percent rating under DC 9411, 
since a rating at this level presumes that he will experience 
these symptoms and, in fact, are expressly mentioned in the 
diagnostic code.  The veteran has also complained of 
difficulty with sustained concentration and loss of 
motivation but the evidence does not otherwise show 
disturbance of affect or mood, speech suggestive of disorders 
of thought or perception, panic attacks, difficulty 
understanding commands, or significant impairment of memory, 
judgment, or abstract thinking.  No examiner has reported 
impairment of thought process, nor have they observed 
delusions, hallucinatory phenomenon or psychosis.  The 
veteran's affect has been described as restricted, but in 
general has been appropriate to mood.  He has required no 
inpatient psychiatric treatment or medication.

Although the record shows a clear connection between PTSD and 
interference with the veteran's social interaction and 
ability to enjoy life, it does not show that he necessarily 
is prevented from establishing and maintaining positive 
relationships.  The veteran has the ability to establish and 
maintain effective relationships as is demonstrated by his 
relationship with his wife of 58 years and his positive 
relationships with his children and grandchildren.  The 
veteran has not worked since 1976, but the record shows that 
his termination of employment was occasioned by his 
retirement following approximately 30 years of employment.  
The veteran also reported meaningful leisure pursuits 
including attending church regularly.  Therefore, his 
maintenance of relationships under these circumstances is 
inconsistent with the interpersonal relationship skills of a 
person suffering PTSD symptomatology warranting a 50 percent 
disability rating.  

Moreover, his most recent GAF score is 60, which according to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), represents a 
level of impairment of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) and 
moderate difficult in social, occupational, or school 
functioning).  This score does not, however contemplate such 
difficulty in social and occupational function as is required 
for the assignment of a 50 percent disability evaluation.

Given the aforementioned, the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).  

Hearing Loss

In a July 2002 rating decision, service connection was 
granted for bilateral hearing loss and a noncompensable 
evaluation was assigned, effective July 16, 2001.  The RO 
received the veteran's informal claim, seeking an increased 
rating in January 2005.

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 (2006).  See Acevedo-Escobar 
v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2006).  

In assessing the evidence, the Board observes that the 
private audiological evaluation in December 2004 does not 
contain the necessary clinical findings to assess the 
severity of the veteran's bilateral hearing loss.  In this 
regard, VA regulations require that an examination for 
hearing impairment be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85.  It is unclear from these reports 
whether such requirements were met.  Therefore, it will not 
be used in deciding the veteran's claim for a higher 
evaluation for bilateral hearing loss.  

However, a comprehensive and reliable January 2005 VA 
examination report is of record and is adequate to rate the 
veteran's service-connected hearing loss.  In January 2005, 
puretone thresholds for the right ear were 20, 15, 50, and 
55, decibels at 1000, 2000, 3000, and 4000 Hz, respectively, 
and for the left ear at the same frequencies were 45, 45, 50, 
and 60 decibels.  Average puretone threshold was 35 for the 
right ear and 50 for the left ear.  Speech recognition score 
on the Maryland CNC wordlist was 100 percent in the right ear 
and 80 percent in the left ear.  The results were summarized 
as moderate to profound sensorineural hearing loss in both 
ears.

To that end, the results of the VA audiogram in 2005 show an 
average puretone threshold of 35 decibels in the right ear 
with speech discrimination ability of 100 percent, and 50 
decibels in the left ear with speech discrimination ability 
of 80 percent.  Table VI indicates a numeric designation of 
level I for the right ear and level IV hearing in the left 
ear.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  Exceptional patterns of hearing impairment were 
not indicated.

The Board has considered the veteran's personal assertions 
that his bilateral hearing loss has worsened.  While his 
contentions and sincere belief in the merits of his claim are 
recognized, his disability must be evaluated on the objective 
findings demonstrated during audiological examination.  The 
fact that his hearing acuity is less than optimal does not by 
itself establish entitlement to a higher disability rating.  
To the contrary, it is clear from the Rating Schedule that a 
higher rating can be awarded only when loss of hearing has 
reached a specified measurable level.  That level of 
disability has not been demonstrated in the present case.  
Therefore the current level of disability shown is 
encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted.

With regard to this matter, the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).  

Hypertension

In April 2005, the RO granted service connection for 
hypertension based on the veteran's POW status.  A 10 percent 
evaluation was assigned, effective October 7, 2004.  The 
veteran appealed therefrom.

In connection with the veteran's claim for an increase are VA 
and private treatment records which include a February 2002 
private cardiovascular evaluation report.  Blood pressure 
readings in the veteran's left arm were 140/80 while supine, 
142/80 while seated and 150/90 while standing.  Right arm 
blood pressure was 150/80 while seated.  During VA POW 
examination in June 2002 blood pressure readings were 152/66 
seated, 140/66, recumbent, and 140/66 standing.  

During VA hypertension examination in February 2005, the 
examiner noted there was no review of the claims file, but he 
was able to review the veteran's VA hard copy and electronic 
file.  It was noted that the veteran was diagnosed with 
hypertension in the 1980s.  He denied any atherosclerotic 
complications such as cerebrovascular accident, myocardial 
infraction or renal disease.  He did require dialysis.  
Currently to control his blood pressure he was on a half a 
tablet of Univasc daily and also took an aspirin for heart 
attack and stroke prevention.  Cardiovascular examination 
revealed a regular rate and rhythm without murmur gallop or 
rub.  Blood pressure readings were 130/76 mmHg with a pulse 
of 80 sitting, 128/80 mmHg with a pulse of 80 standing, and 
128/76 mm Hg with a pulse of 80 standing.  Respirations were 
18 and unlabored.  

Under DC 7101, a 10 percent evaluation for that disorder is 
warranted for diastolic pressure predominately 100 or more or 
systolic pressure predominantly 160 or more or; minimum 
evaluation for a history of diastolic blood pressure 
predominately 100 or more who requires continuous medication 
for control.  A 20 percent disability evaluation requires 
diastolic readings of predominantly 110 or more, or systolic 
readings of 200 or more.  A 40 percent disability evaluation 
requires diastolic readings of predominantly 120 or more.  A 
60 percent disability evaluation requires diastolic readings 
of predominantly of 130 or more.  38 C.F.R. § 4.104 (2006).

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 10 percent is 
not warranted.  Diastolic blood pressure readings have been 
consistently in the area of 66-90 and clearly below 110.  The 
veteran has not been found to have a systolic pressure of 200 
or more on any VA examination or outpatient treatment record.  
In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his current symptoms and beliefs that his 
hypertension is more severe than reflected in the current 
rating.  

The Board acknowledges that the VA examiner in 2005 did not 
have an opportunity to review the claims folder.  However, 
given the clinical findings in post-service outpatient 
treatment records, and the fact that the history provided by 
the veteran, and considered by the examiner, is consistent 
with that reflected in the record, the report of that 
examination (which reflects not only the veteran's history, 
but complaints, clinical findings, and diagnosis) is 
sufficient for rating purposes.  38 C.F.R. § 4.2 (2006); 
Abernathy v. Principi, 3 Vet.App. 461 (1992). 

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that since service 
connection has been in effect, a 10 percent rating, and no 
more, is warranted. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in December 2004, March 2002, and December 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  The letters informed him that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a March 2007 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
matters are moot.




ORDER

An increased rating for PTSD is denied.

A compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for hypertension is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


